ORDER

PER CURIAM:
AND NOW, thus 15th day of October, 1998, upon consideration of the Certificate of Admission of Disability by Attorney that the respondent-attorney is suffering from disability by reason of mental infirmity or illness which makes it impossible for him to prepare an adequate defense to complaints of professional misconduct brought against him in connection with Disciplinary Board Docket No. 38 DB 98 and Office of Disciplinary Counsel File No. C4-97-609, it is hereby
ORDERED that J. Kenneth Myers’ status be immediately modified from inactive status pursuant to Rule 219(i), Pa.R.D.E., to inactive status pursuant to Rule 301(e), Pa. R.D.E., for an indefinite period and until further Order of this Court. Respondent shall comply with Rule 217, Pa.R.D.E. All pending disciplinary proceedings against the respondent-attorney shall meanwhile be held in abeyance, except for the perpetuation of
testimony and any further proceedings necessary pursuant to Rule 301, Pa.R.D.E.